Exhibit 10.7

URBAN OUTFITTERS

2017

STOCK INCENTIVE PLAN

 

LOGO [g286750dsp025.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   SECTION 1 -  

PURPOSE

     1   SECTION 2 -  

DEFINITIONS

     1   SECTION 3 -  

ADMINISTRATION

     4   SECTION 4 -  

STOCK

     5   SECTION 5 -  

GRANTING OF AWARDS

     5   SECTION 6 -  

TERMS AND CONDITIONS OF OPTIONS

     6   SECTION 7 -  

SARS

     8   SECTION 8 -  

RESTRICTED STOCK

     9   SECTION 9 -  

RSUs

     10   SECTION 10 -  

STOCK GRANTS

     11   SECTION 11 -  

AWARD AGREEMENTS

     11   SECTION 12 -  

ADJUSTMENT IN CASE OF CHANGES IN COMMON STOCK

     11   SECTION 13 -  

CHANGE IN CONTROL

     12   SECTION 14 -  

CERTAIN CORPORATE TRANSACTIONS

     13   SECTION 15 -  

AMENDMENT OF THE PLAN AND OUTSTANDING AWARDS

     13   SECTION 16 -  

TERMINATION OF PLAN; CESSATION OF ISO GRANTS

     14   SECTION 17 -  

SHAREHOLDER APPROVAL

     14   SECTION 18 -  

MISCELLANEOUS

     14  



--------------------------------------------------------------------------------

URBAN OUTFITTERS

2017

STOCK INCENTIVE PLAN

WHEREAS, Urban Outfitters, Inc. desires to grant equity incentive awards to
certain of its employees, consultants and non-employee directors;

NOW, THEREFORE, the Urban Outfitters 2017 Stock Incentive Plan is hereby adopted
under the following terms and conditions:

SECTION 1 - PURPOSE

The Plan is intended to provide a means whereby the Company may, through the
grant of Awards to Employees, Consultants and Non-Employee Directors, attract
and retain such individuals and motivate them to exercise their best efforts on
behalf of the Company and of any Related Corporation.

SECTION 2 - DEFINITIONS

The following terms when used herein shall have the following meanings unless
otherwise required by the context:

(a) “Administrator” shall mean:

(1) The Chairman of the Board, with respect to an Award which (A) covers 40,000
or fewer shares of Common Stock, and (B) is granted to an individual who is not
subject to section 16(b) of the Exchange Act and who is not a “covered employee”
for purposes of section 162(m) of the Code; or

(2) The Committee.

(b) ”Award” shall mean an ISO, NQSO, SAR, Restricted Stock, RSU or Stock Grant
awarded by the Company to an Employee, a Consultant or a Non-Employee Director.

(c) “Award Agreement” shall mean a document evidencing the grant of an Award, as
described in Section 11.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean a committee which consists solely of not fewer than
two directors of the Company who shall be appointed by, and serve at the
pleasure of, the Board (taking into consideration the rules under section 16(b)
of the Exchange Act and the requirements of Code §162(m)), or the entire Board.



--------------------------------------------------------------------------------

(g) “Common Stock” shall mean the common shares of the Company, par value
$0.0001 per share.

(h) “Company” shall mean Urban Outfitters, Inc.

(i) “Consultant” shall mean an individual who is not an Employee or a
Non-Employee Director and who has entered into a consulting arrangement with the
Company or a Related Corporation to provide bona fide services that (1) are not
in connection with the offer or sale of securities in a capital-raising
transaction, and (2) do not directly or indirectly promote or maintain a market
for the Company’s securities.

(j) “Employee” shall mean an officer or other employee of the Company or a
Related Corporation.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(l) “Fair Market Value” shall mean:

(1) The closing price of the Common Stock on a registered securities exchange on
the applicable date or the immediately preceding trading day if the applicable
date is not a trading day; or

(2) Such other method of determining fair market value as shall be authorized by
the Code, or the rules or regulations thereunder, and adopted by the Committee.

(m) “Grantee” shall mean an Employee, a Consultant or a Non-Employee Director
who has been granted an Award under the Plan.

(n) “ISO” shall mean an Option which, at the time such Option is granted,
qualifies as an incentive stock option within the meaning of Code §422, unless
the Award Agreement states that the Option will not be treated as an ISO.

(o) “Non-Employee Director” shall mean a member of the Board who is not an
Employee.

(p) “NQSO” shall mean an Option which, at the time such Option is granted, does
not qualify as an ISO, whether or not it is designated as a nonqualified stock
option in the Award Agreement.

(q) “Options” shall mean ISOs and NQSOs which entitle the Grantee on exercise
thereof to purchase shares of Common Stock at a specified exercise price.

(r) “Performance Goals” shall mean the objective goal or goals applicable to a
Grantee’s Performance Stock or PSUs that are deemed by the Committee to be
important to the success of the Company or any affiliates of the Company. The
Committee shall establish the specific objective measures for each applicable
goal for a performance period, which need not be uniform with respect to each
Grantee. In creating these measures, the Committee shall use one

 

2



--------------------------------------------------------------------------------

or more of the following business criteria: sales, profit, return on sales, net
operating profit after taxes, investment turnover, customer service indices,
funds from operations, income from operations, return on assets, return on net
assets, asset turnover, return on equity, return on capital, market price of
shares of Common Stock, economic value added, total shareholder return, net
income, pre-tax income, earnings per share, operating profit margin, net income
margin, sales margin, cash flow, market share, inventory turnover, sales growth,
net revenue growth, capacity utilization, new stores opened, customer
penetration, increase in customer base, net income growth, expense control and
hiring of personnel. The business criteria may apply to the individual, a
division, a component of the Company’s business, or to the Company and/or one or
more Related Corporations and may be weighted and expressed in absolute terms or
relative to the performance of other individuals or companies or an index. The
Committee shall determine the performance period and the Performance Goals and
measures (and weighting thereof) applicable to such period not later than the
earlier of (i) 90 days after the commencement of the performance period, or
(ii) the expiration of 25% of the performance period.

(s) “Performance Stock” shall mean a type of Restricted Stock, where the lapse
of restrictions is based on Performance Goals.

(t) “Plan” shall mean the Urban Outfitters 2017 Stock Incentive Plan as set
forth herein and as amended from time to time.

(u) “PSU” shall mean a performance stock unit which is a type of RSU, the
vesting of which is based on Performance Goals.

(v) “Related Corporation” shall mean any corporation or other entity in which
the Company holds, directly or indirectly, a controlling interest; provided,
however, that with respect to ISOs, an entity shall be a “Related Corporation”
only if the entity is described in the preceding clause and is a “subsidiary
corporation” of the Company, as defined in Code §424(f). For purposes of this
subsection, the term “controlling interest” shall have the same meaning as
provided in Treas. Reg. §1.414(c)-2(b)(2)(i), using “at least 50 percent”
instead of “at least 80 percent” each place it appears in such regulation.

(w) “Restricted Stock” shall mean Common Stock subject to restrictions
determined by the Administrator pursuant to Section 8.

(x) “RSU” shall mean a restricted stock unit granted pursuant to Section 9.

(y) “SAR” shall mean an Award granted pursuant to Section 7 which entitles the
recipient on exercise to receive an amount determined by reference to
appreciation in the value of Common Stock.

(z) “Short-Term Deferral Period” shall mean, with respect to an amount
(including Common Stock) payable pursuant to an Award, the period ending on the
later of (1) the 15th day of the third month following the Grantee’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture, or (2) the 15th day of the third month following the Company’s first
taxable year in which the amount is no longer subject to a substantial risk of
forfeiture; provided, however, that such period shall be within one calendar
year and shall not exceed 2 1⁄2 months. A Grantee shall have no discretion over
the payment date and shall have no right to interest as a result of payment on a
date other than the first day of the Short-Term Deferral Period.

 

3



--------------------------------------------------------------------------------

(aa) “Stock Grant” shall mean a grant of unrestricted shares of Common Stock
pursuant to Section 10.

(bb) “Termination of Service” shall mean (1) with respect to an Award granted to
an Employee, the termination of the employment relationship between the Employee
and the Company and all Related Corporations; (2) with respect to an Award
granted to a Consultant, the termination of the consulting or advisory
arrangement between the Consultant and the Company and all Related Corporations;
and (3) with respect to an Award granted to a Non-Employee Director, the
cessation of the provision of services as a director of the Company and all
Related Corporations; provided, however, that if the Grantee’s status changes
from Employee, Consultant or Non-Employee Director to any other status eligible
to receive an Award under the Plan, no Termination of Service shall occur for
purposes of the Plan until the Grantee’s new status with the Company and all
Related Corporations terminates. For purposes of this paragraph, if a Grantee’s
relationship is with a Related Corporation and not the Company, the Grantee
shall incur a Termination of Service when such corporation ceases to be a
Related Corporation, unless the Committee determines otherwise. A Termination of
Service shall not be deemed to have resulted by reason of a bona fide leave of
absence approved by the Committee or the Chairman of the Board.

SECTION 3 - ADMINISTRATION

The Plan shall be administered by the Administrator. The Administrator (and
members thereof), while serving as such, shall be deemed to be acting in its (or
his) capacity as a director or an officer of the Company.

The Administrator shall have full authority, subject to the terms of the Plan,
to select the Employees, Consultants and Non-Employee Directors to be granted
Awards under the Plan, to grant Awards on behalf of the Company, and to set the
date of grant and the other terms of such Awards in accordance with the terms of
the Plan. The Committee may correct any defect, supply any omission, and
reconcile any inconsistency in the Plan, and the Administrator may do so with
respect to any Award granted hereunder, in the manner and to the extent it (or
he) deems desirable. The Committee also shall have the authority (1) to
establish such rules and regulations, not inconsistent with the provisions of
the Plan, for the proper administration of the Plan, and to amend, modify, or
rescind any such rules and regulations, (2) to adopt modifications, amendments,
procedures, sub-plans and the like, which may be inconsistent with the
provisions of the Plan, as are necessary to comply with the laws and regulations
of other countries in which the Company operates in order to assure the
viability of Awards granted under the Plan to individuals in such other
countries, and (3) to make such determinations and interpretations under, or in
connection with, the Plan, as it deems necessary or advisable. All such rules,
regulations, determinations, and interpretations shall be binding and conclusive
upon the Company, its shareholders, and all Grantees, upon their respective
legal representatives, beneficiaries, successors, and assigns, and upon all
other persons claiming under or through any

 

4



--------------------------------------------------------------------------------

of them. Except as otherwise required by the bylaws of the Company or by
applicable law, no member of the Board or the Committee shall be liable for any
action or determination made in good faith with respect to the Plan or any Award
granted under it.

SECTION 4 - STOCK

The maximum aggregate number of shares of Common Stock that may be delivered
under the Plan is 10,000,000 shares (which is also the maximum aggregate number
of shares that may be issued under the Plan through ISOs), subject to the
following limits:

 

Type of Award    Limit on Number of Shares Available for Grant Under Plan   
Limit on Number of Shares Available for Grant to Any Employee During Any Fiscal
Year Options    Plan Limit    2,000,000 SARs    Plan Limit    2,000,000
Restricted Stock and RSUs    4,000,000 (in the aggregate)    2,000,000 (in the
aggregate) Stock Grants    1,000,000    N/A

Each limit stated in this Section 4 shall be subject to adjustment as described
in Section 12. Shares delivered under the Plan may be authorized but unissued
shares or reacquired shares, and the Company may purchase shares required for
this purpose, from time to time, if it deems such purchase to be advisable.

If any Award expires, terminates for any reason, is cancelled, is forfeited or
is settled in cash rather than Common Stock, the number of shares of Common
Stock with respect to which such Award expired, terminated, was cancelled, was
forfeited or was settled in cash, shall continue to be available for future
Awards granted under the Plan. If any Option is exercised by surrendering Common
Stock to the Company or by withholding Common Stock as full or partial payment,
or if tax withholding requirements are satisfied by surrendering Common Stock to
the Company or withholding Common Stock, only the number of shares issued net of
Common Stock withheld or surrendered shall be deemed delivered for purposes of
determining the maximum number of shares available for grant under the Plan.

SECTION 5 - GRANTING OF AWARDS

The Administrator may, on behalf of the Company, grant to Employees, Consultants
and Non-Employee Directors such Awards as the Administrator in its (or his) sole
discretion, determines are warranted, subject to the terms of the Plan. However,
grants of ISOs and other Awards shall be separate and not in tandem, and
Consultants and Non-Employee Directors shall not be eligible to receive ISOs
under the Plan. More than one Award may be granted to an Employee, Consultant or
Non-Employee Director under the Plan.

 

5



--------------------------------------------------------------------------------

SECTION 6 - TERMS AND CONDITIONS OF OPTIONS

Option Award Agreements shall include expressly or by reference the following
terms and conditions, as well as such other provisions as the Administrator
shall deem desirable that are not inconsistent with the provisions of the Plan
and, for ISOs, Code §422(b).

(a) Number of Shares. The Award Agreement shall state the number of shares of
Common Stock to which the Option pertains.

(b) Exercise Price. The Award Agreement shall state the exercise price which
shall be determined and fixed by the Administrator in its (or his) discretion,
but the exercise price shall not be less than the higher of 100 percent (110
percent in the case of an ISO granted to a more-than-ten-percent shareholder, as
provided in subsection (i) below) of the Fair Market Value of a share of Common
Stock on the date the Option is granted, or the par value thereof.

(c) Term. The term of each Option shall be determined by the Administrator, in
its (or his) discretion; provided, however, that the term of each ISO shall be
not more than ten years (five years in the case of a more-than-ten-percent
shareholder, as provided in subsection (i) below) from the date of grant of the
ISO. Each Option shall be subject to earlier termination as provided in
subsections (f), (g), and (h) below and in Section 14.

(d) Exercise. An Option shall be exercisable in such installments, upon
fulfillment of such conditions (such as performance-based requirements), or on
such dates as the Administrator may specify. The Administrator may accelerate
the exercise date of an outstanding Option, in its (or his) discretion, if the
Administrator deems such acceleration to be desirable.

Any exercisable Option may be exercised at any time up to the expiration or
termination of the Option. Exercisable Options may be exercised, in whole or in
part and from time to time, by giving notice of exercise (in accordance with
procedures established by the Committee) to the Company (at its principal
office) or to the Company’s delegate, specifying the number of shares to be
purchased and accompanied by payment in full of the aggregate exercise price for
such shares (except that, in the case of an exercise arrangement approved by the
Committee and described in paragraph (4) below, payment may be made as soon as
practicable after the exercise). Only full shares shall be issued, and any
fractional share which might otherwise be issuable upon exercise of an Option
shall be forfeited.

The Administrator, in its sole discretion, shall determine from the following
alternatives, the methods by which the exercise price may be paid —

(1) in cash or, if permitted by the Administrator, its equivalent;

(2) in shares of Common Stock previously acquired by the Grantee (and the
exercise price so paid shall be equal to the Fair Market Value, as of the date
of exercise, of the previously acquired shares);

 

6



--------------------------------------------------------------------------------

(3) by decreasing the number of shares for which the Option is exercisable on
the date of exercise (in an amount equal to the exercise price to be paid under
this method, divided by the positive excess of the Fair Market Value of a share
of Common Stock on the date of exercise, over the per share exercise price);

(4) by delivering a properly executed notice of exercise of the Option to the
Company and a broker, with irrevocable instructions to the broker promptly to
deliver to the Company the amount necessary to pay the exercise price of the
Option; or

(5) in any combination of paragraphs (1), (2), (3) and (4) above.

To the extent an Award Agreement does not include one or more alternatives, the
Administrator hereby specifically reserves the right to exercise its (or his)
discretion to allow the Grantee to pay the exercise price using such
alternative.

(e) ISO Annual Limit. The aggregate Fair Market Value (determined as of the date
the ISO is granted) of the Common Stock with respect to which ISOs are
exercisable for the first time by an Employee during any calendar year (counting
ISOs under this Plan and under any other stock option plan of the Company or a
parent or subsidiary corporation of the Company (as defined in Code §424(e) and
(f)) shall not exceed $100,000. If an Option intended as an ISO is granted to an
Employee and the Option may not be treated in whole or in part as an ISO
pursuant to the $100,000 limit, the Option shall be treated as an ISO to the
extent it may be so treated under the limit and as an NQSO as to the remainder.
For purposes of determining whether an ISO would cause the limitation to be
exceeded, ISOs shall be taken into account in the order granted.

(f) Termination of Service for a Reason Other Than Death or Disability. If a
Grantee’s Termination of Service occurs prior to the expiration date fixed for
his or her Option for any reason other than death or disability, such Option may
be exercised by the Grantee at any time prior to the earlier of (i) the
expiration date specified in the Award Agreement, or (ii) thirty days after the
date of such Termination of Service (unless the Award Agreement provides a
different expiration date in the case of such a Termination). Such Option may be
exercised to the extent of the number of shares with respect to which the
Grantee could have exercised it on the date of such Termination of Service, or
to any greater extent permitted by the Administrator, and shall terminate on the
date of such Termination of Service with respect to the remaining shares.

(g) Disability. If a Grantee becomes disabled (within the meaning of Code
§22(e)(3)) prior to the expiration date fixed for his or her Option, and the
Grantee’s Termination of Service occurs as a consequence of such disability,
such Option may be exercised by the Grantee at any time prior to the earlier of
(i) the expiration date specified in the Award Agreement, or (ii) six months
after the date of such Termination of Service (unless the Award Agreement
provides a different expiration date in the case of such a Termination). Such
Option may be exercised to the extent of the number of shares with respect to
which the Grantee could have exercised it on the date of such Termination of
Service, or to any greater extent permitted by the Administrator, and shall
terminate on the date of such Termination of Service with respect to the
remaining shares. In the event of the Grantee’s legal disability, such Option
may be exercised by the Grantee’s legal representative.

 

7



--------------------------------------------------------------------------------

(h) Death. If a Grantee’s Termination of Service occurs as a result of death,
prior to the expiration date fixed for his or her Option, or if the Grantee dies
following his or her Termination of Service but prior to the expiration of the
period determined under subsections (f) or (g) above (including any extension of
such period provided in the Award Agreement), such Option may be exercised by
the Grantee’s estate, personal representative, or beneficiary who acquired the
right to exercise such Option by bequest or inheritance or by reason of the
death of the Grantee. Such post-death exercise may occur at any time prior to
the earlier of (i) the expiration date specified in the Award Agreement, or
(ii) six months after the date of the Grantee’s death (unless the Award
Agreement provides a different expiration date in the case of death). Such
Option may be exercised to the extent of the number of shares with respect to
which the Grantee could have exercised it on the date of his or her death, or to
any greater extent permitted by the Administrator, and shall terminate on the
date of the Optionee’s death with respect to the remaining shares.

(i) More-Than-Ten-Percent Shareholder. If, after applying the attribution rules
of Code §424(d), the Grantee owns stock possessing more than ten percent of the
total combined voting power of all classes of stock of the Company or of a
parent or subsidiary corporation of the Company (as defined in Code §424(e) and
(f)) immediately before an ISO is granted to him or her, the exercise price for
the ISO shall be not less than 110 percent of the Fair Market Value of the
optioned shares of Common Stock on the date the ISO is granted, and such ISO, by
its terms, shall not be exercisable after the expiration of five years from the
date the ISO is granted. The conditions set forth in this subsection shall not
apply to NQSOs.

SECTION 7 - SARS

(a) Nature of SARs. An SAR entitles the Grantee to receive, with respect to each
share of Common Stock as to which the SAR is exercised, the excess of the
share’s Fair Market Value on the date of exercise over its Fair Market Value on
the date the SAR was granted. Such excess shall be paid in cash, shares of
Common Stock, or a combination thereof, as determined by the Administrator.

(b) Exercise of SARs. An SAR shall become exercisable in such installments, upon
fulfillment of such conditions (such as performance-based requirements), or on
such dates as the Administrator may specify in the Award Agreement. The
Administrator may at any time accelerate the time at which all or any part of
the SAR may be exercised. Any exercise of an SAR must be made by giving notice
to the Company at its principal office in accordance with procedures established
by the Administrator.

(c) Termination of Service. If a Grantee’s Termination of Service occurs prior
to the expiration date fixed for his or her SAR, Section 6(f), (g) and (h) shall
be applied to determine the extent to which, and the period during which, the
SAR may be exercised. For purposes of this Section 7(c), the term “SAR” shall
replace the term “Option” in each place such term appears in Section 6(f),
(g) and (h).

 

8



--------------------------------------------------------------------------------

SECTION 8 - RESTRICTED STOCK

(a) General Requirements. Restricted Stock may be issued or transferred for
consideration (in addition to past services) or for no additional consideration,
as determined by the Administrator. At the time Restricted Stock is granted, the
Administrator shall determine whether the Restricted Stock is Performance Stock
(where the lapse of restrictions is based on Performance Goals), or Restricted
Stock that is not Performance Stock (where the lapse of restrictions is based on
times and/or conditions determined by the Committee).

(b) Shareholder Rights. Each Grantee who receives Restricted Stock shall have
all of the rights of a shareholder with respect to such shares, subject to the
restrictions set forth in subsection (c), including the right to vote the shares
and receive dividends and other distributions. Any shares of Common Stock or
other securities of the Company received by a Grantee with respect to a share of
Restricted Stock as a stock dividend, or in connection with a stock split or
combination, share exchange or other recapitalization, shall have the same
status and be subject to the same restrictions as such Restricted Stock. Any
cash dividends with respect to a Grantee’s Restricted Stock shall be paid to the
Grantee at the same time as such dividends are paid to other shareholders.
Unless the Administrator determines otherwise, certificates evidencing shares of
Restricted Stock will remain in the possession of the Company until such shares
are free of all restrictions under the Plan and the Grantee has satisfied any
federal, state and local tax withholding obligations applicable to such shares.

(c) Restrictions. Except as otherwise specifically provided in the Plan,
Restricted Stock may not be sold, assigned, transferred, pledged, or otherwise
encumbered or disposed of, and if the Grantee incurs a Termination of Service
for any reason, must be offered to the Company for purchase for the amount of
cash (or cash equivalents) paid for the shares of Common Stock, or forfeited to
the Company if no cash (or cash equivalent) was so paid.

(d) Lapse of Restrictions.

(1) In General. Upon the lapse of all restrictions in accordance with this
subsection (d) or Section 13, shares of Common Stock shall cease to be
Restricted Stock for purposes of the Plan.

(2) Restricted Stock Other Than Performance Stock. With respect to Restricted
Stock that is not Performance Stock, the restrictions described in subsection
(c) shall lapse at such time or times, and on such conditions (such as
performance-based requirements), as the Administrator may specify in the Award
Agreement. The Administrator may at any time accelerate the time at which the
restrictions on all or any part of the shares of Restricted Stock (other than
Performance Stock) will lapse.

(3) Performance Stock. With respect to Performance Stock, the restrictions
described in subsection (c) shall lapse at the end of the applicable performance
period if and to the extent the Performance Goals (established in accordance
with Section 2(r)) have been achieved for such period. The Committee shall
certify the extent to which the Performance Goals are achieved and shall have
the discretion to decrease (but not increase) the extent to which such
restrictions lapse on account of such achievement. The restrictions described in

 

9



--------------------------------------------------------------------------------

subsection (c) shall also lapse (A) as provided in Section 13, or (B) if and to
the extent determined by the Committee in the case of the Grantee’s death or
disability. If the Grantee’s Termination of Service occurs for any reason prior
to the end of the performance period, the Grantee shall forfeit all Performance
Stock granted with respect to such performance period except (i) as provided in
Section 13, (ii) as determined by the Committee in the case of the Grantee’s
death or disability, or (iii) the Committee may provide that restrictions lapse
with respect to a pro-rata portion of the number of shares of Performance Stock
for which the restrictions would have lapsed had the Grantee been employed on
the last day of the performance period, under such circumstances as the
Committee, in its sole discretion, determines.

(e) Notice of Tax Election. Any Grantee making an election under Code §83(b) for
the immediate recognition of income attributable to the award of Restricted
Stock must provide a copy thereof to the Company within 10 days of the filing of
such election with the Internal Revenue Service.

SECTION 9 - RSUs

(a) Nature of RSUs. An RSU entitles the Grantee to receive, with respect to each
RSU that vests in accordance with subsection (c) or Section 13, one share of
Common Stock, cash equal to the Fair Market Value of a share of Common Stock on
the date of vesting, or a combination thereof as determined by the Administrator
and set forth in the Award Agreement. Any fractional RSU shall be payable in
cash.

(b) Grant of RSUs. At the time of grant, the Administrator shall determine
(1) the number of RSUs subject to the Award, (2) whether the RSU is a PSU (where
vesting is based on Performance Goals), or an RSU that is not a PSU (where
vesting is based on times and/or conditions determined by the Administrator),
and (3) when such RSUs shall vest in accordance with subsection (c). The Company
shall establish a bookkeeping account in the Grantee’s name which reflects the
number and type of RSUs standing to the credit of the Grantee.

(c) Vesting.

(1) RSUs Other Than PSUs. With respect to RSUs that are not PSUs, the
Administrator shall determine when such RSUs shall vest and any conditions (such
as continued employment or performance measures) that must be met in order for
such RSUs to vest at the end of the applicable restriction period. The
Administrator may at any time accelerate the time at which RSUs (other than
PSUs) shall vest.

(2) PSUs. PSUs shall vest at the end of the applicable performance period if and
to the extent the Performance Goals (established in accordance with
Section 2(r)) have been achieved for such period. The Committee shall certify
the extent to which the Performance Goals are achieved and shall the have the
discretion to decrease (but not increase) the extent to which PSUs vest on
account of such achievement. PSUs shall also vest (A) as provided in Section 13,
or (B) if and to the extent determined by the Committee in the case of the
Grantee’s death or disability. If the Grantee’s Termination of Service occurs
for any reason prior to the end of the performance period, the Grantee shall
forfeit all PSUs granted with respect to

 

10



--------------------------------------------------------------------------------

such performance period except (i) as provided in Section 13, (ii) as determined
by the Committee in the case of the Grantee’s death or disability, or (iii) the
Committee may provide for vesting of a pro-rata portion of the PSUs that would
have vested had the Grantee been employed on the last day of the performance
period, under such circumstances as the Committee, in its sole discretion,
determines.

(3) Payment. Except as otherwise provided in the Award Agreement, upon the
vesting of an RSU in accordance with this subsection (c) or Section 13, payment,
in Common Stock or cash (as applicable), shall be made in the Short-Term
Deferral Period.

(d) Dividend Equivalent Rights. The Company shall credit to the Grantee’s
bookkeeping account, on each date that the Company pays a cash dividend to
holders of Common Stock generally, an additional number of RSUs equal to the
total number of RSUs credited to the Grantee’s bookkeeping account on the
dividend record date, multiplied by the dollar amount of the per share cash
dividend, and divided by the Fair Market Value of a share of Common Stock on the
dividend payment date. RSUs attributable to such dividend equivalent rights
shall be subject to the same terms and conditions as the RSUs to which such
dividend equivalent rights relate.

SECTION 10 - STOCK GRANTS

The Administrator may make a Stock Grant to an Employee, Non-Employee Director
or Consultant. Such Stock Grant shall be fully vested on the date made.

SECTION 11 - AWARD AGREEMENTS

Awards granted under the Plan shall be evidenced by Award Agreements in such
form as the Administrator shall from time to time approve which shall include
such provisions as the Administrator shall deem advisable that are not
inconsistent with the provisions of the Plan, Code §409A and, for ISOs, Code
§422(b). For example, an Award Agreement may require forfeiture or payment of
gains to the Company in the event of the Grantee’s misconduct. The Award
Agreements shall specify the type of Award granted. Each Grantee shall enter
into, and be bound by, an Award Agreement as soon as practicable after the grant
of an Award.

SECTION 12 - ADJUSTMENT IN CASE OF CHANGES IN COMMON STOCK

The following shall be adjusted to reflect any stock dividend, stock split,
reverse stock split, spin-off, distribution, recapitalization, share combination
or reclassification, or similar change in the capitalization of the Company:

(a) The maximum number and type of shares under the limits set forth in
Section 4; and

(b) The number and type of shares issuable upon exercise or vesting of
outstanding Options, SARs and RSUs under the Plan (as well as the option price
per share under outstanding Options and the Fair Market Value of a share on the
date an outstanding SAR was granted); provided, however, that (i) no such
adjustment shall be made to an outstanding ISO if such adjustment would
constitute a modification under Code §424(h), unless the Grantee consents to
such adjustment, and (ii) no such adjustment shall be made to an outstanding
Option or SAR if such adjustment would cause the Option or SAR to be subject to
Code §409A.

 

11



--------------------------------------------------------------------------------

In the event any such change in capitalization cannot be reflected in a straight
mathematical adjustment of the number of shares issuable upon the exercise or
vesting of outstanding Options, SARs and RSUs (and a straight mathematical
adjustment of the exercise price or Fair Market Value on the date of grant of a
SAR), the Committee shall make such adjustments as are appropriate to reflect
most nearly such straight mathematical adjustment. Such adjustments shall be
made only as necessary to maintain the proportionate interest of Grantees, and
preserve, without exceeding, the value of Awards.

SECTION 13 - CHANGE IN CONTROL

(a) Full Vesting. Notwithstanding any other provision of this Plan, each
outstanding Award shall become fully vested and exercisable upon a Change in
Control unless the Award Agreement evidencing the Award provides otherwise;
provided, however, that this Section 13 shall not increase the extent to which
an Award is vested or exercisable if the Grantee’s Termination of Service occurs
prior to the Change in Control.

(b) Definitions.

(1) For purposes of this Plan, a “Change in Control” with respect to the Company
shall mean any of the following events:

(A) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation resulting in the voting power of the securities
(as described in clause (D) below) of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting stock of the surviving entity) more than a majority of the
combined voting power of the securities of the Company (or such surviving
entity) outstanding immediately after such merger of consolidation;

(B) any sale, lease, exchange, or other transfer (in one transaction or in a
series of related transactions) of all, or substantially all, of the assets of
the Company;

(C) the dissolution and liquidation of the Company; or

(D) any person or “group” (other than a benefit plan sponsored by either the
Company or a subsidiary of the Company and other than Richard A. Hayne or his
estate, personal representative or the beneficiaries under his will), becoming
after December 12, 2016 the “beneficial owner,” directly or indirectly, of
securities representing a majority of the combined voting power of the then
outstanding securities of the Company ordinarily (and apart from the rights
accruing under special circumstances) having the right to vote in the election
of directors (calculated as provided in paragraph (d) of Rule 13d-3 in the case
of rights to acquire such securities).

 

12



--------------------------------------------------------------------------------

(2) For purposes hereof, the terms “group” and “beneficial owner” shall have the
meanings given to them in Rule 13d-3; and Rule 13d-3 shall mean Rule 13d-3 of
the Securities and Exchange Commission promulgated under the Exchange Act.

SECTION 14 - CERTAIN CORPORATE TRANSACTIONS

In the event of a corporate transaction (such as, for example, a merger,
consolidation, acquisition of property or stock, separation, reorganization, or
liquidation), the surviving or successor corporation shall assume each
outstanding Award or substitute a new award of the same type for each
outstanding Award; provided, however, that, in the event of a proposed corporate
transaction, the Committee may terminate all or a portion of the outstanding
Awards, effective upon the closing of the corporate transaction, if it
determines that such termination is in the best interests of the Company. If the
Committee decides so to terminate outstanding Options and SARs, the Committee
shall give each Grantee holding an Option or SAR to be terminated not fewer than
seven days’ notice prior to any such termination, and any Option or SAR which is
to be so terminated may be exercised (if and only to the extent that it is then
exercisable under the terms of the Award Agreement and Section 13) at any time
prior to such termination. Further, as provided in Sections 6(d), 7(b), 8(d)(2)
and 9(c)(1), the Administrator may, in its discretion accelerate, in whole or in
part, the date on which any or all Awards become exercisable or vested (to the
extent such Award is not fully exercisable or vested pursuant to the Award
Agreement or Section 13).

The Committee also may, in its discretion, change the terms of any outstanding
Award to reflect any such corporate transaction, provided that (i) in the case
of ISOs, such change would not constitute a “modification” under Code §424(h),
unless the Grantee consents to the change, and (ii) no such adjustment shall be
made to an outstanding Option or SAR if such adjustment would cause the Option
or SAR to be subject to Code §409A.

SECTION 15 - AMENDMENT OF THE PLAN AND OUTSTANDING AWARDS

The Board, pursuant to resolution, may amend or suspend the Plan, and, except as
provided below, the Administrator may amend an outstanding Award in any respect
whatsoever and at any time; provided, however, that the following amendments
shall require the approval of shareholders —

(a) a change in the class of employees eligible to participate in the Plan with
respect to ISOs;

(b) except as permitted under Section 12, an increase in the maximum number of
shares of Common Stock with respect to which ISOs may be granted under the Plan;

(c) a modification of the material terms of the “performance goal,” within the
meaning of Treas. Reg. § 1.162-27(e)(4)(vi) or any successor thereto (to the
extent compliance with section 162(m) of the Code is desired); and

(d) any amendment for which shareholder approval is required under the rules of
the exchange or market on which the Common Stock is listed or traded.

 

13



--------------------------------------------------------------------------------

Except as provided in Section 14, no amendment or suspension of an outstanding
Award shall (i) adversely affect the rights of the Grantee or cause the
modification (within the meaning of Code §424(h)) of an ISO, without the consent
of the Grantee affected thereby, or (ii) cause an Option or SAR to become
subject to Code §409A.

SECTION 16 - TERMINATION OF PLAN; CESSATION OF ISO GRANTS

The Board, pursuant to resolution, may terminate the Plan at any time and for
any reason. No ISOs shall be granted hereunder after December 11, 2026, which
date is within 10 years after the date the Plan was adopted, or the date the
Plan was approved by the shareholders of the Company, whichever is earlier.
Nothing contained in this Section, however, shall terminate or affect the
continued existence of rights created under Awards granted hereunder which are
outstanding on the date the Plan is terminated and which by their terms extend
beyond such date.

SECTION 17 - SHAREHOLDER APPROVAL

This Plan shall become effective on December 12, 2016; provided, however, that
if the Plan is not approved by the shareholders of the Company within 12 months
before or after the date the Plan was adopted, the Plan and all Awards granted
hereunder shall be null and void and no additional Awards shall be granted
hereunder.

SECTION 18 - MISCELLANEOUS

(a) Rights. Neither the adoption of the Plan nor any action of the Board or the
Administrator shall be deemed to give any individual any right to be granted an
Award, or any other right hereunder, unless and until the Administrator shall
have granted such individual an Award, and then his or her rights shall be only
such as are provided in the Award Agreement. Notwithstanding any provisions of
the Plan or the Award Agreement with an Employee, the Company and any Related
Corporation shall have the right, in its discretion but subject to any
employment contract entered into with the Employee, to retire the Employee at
any time pursuant to its retirement rules or otherwise to terminate his or her
employment at any time for any reason whatsoever, or for no reason. A Grantee
shall have no rights as a shareholder with respect to any shares covered by his
or her Award until the issuance of a stock certificate to him or her for such
shares, except as otherwise provided under Section 8(b) (regarding Restricted
Stock).

(b) Indemnification of Board and Committee. Without limiting any other rights of
indemnification which they may have from the Company and any affiliate of the
Company, the members of the Board and the members of the Committee shall be
indemnified by the Company against all costs and expenses reasonably incurred by
them in connection with any claim, action, suit, or proceeding to which they or
any of them may be a party by reason of any action taken or failure to act
under, or in connection with, the Plan, or any Award granted hereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding, except a
judgment based upon a finding of

 

14



--------------------------------------------------------------------------------

willful misconduct or recklessness on their part. Upon the making or institution
of any such claim, action, suit, or proceeding, the Board or Committee member
shall notify the Company in writing, giving the Company an opportunity, at its
own expense, to handle and defend the same before such Board or Committee member
undertakes to handle it on his or her own behalf. The provisions of this Section
shall not give members of the Board or the Committee greater rights than they
would have under the Company’s by-laws or Pennsylvania law.

(c) Transferability; Registration. No ISO, Restricted Stock or RSU shall be
assignable or transferable by the Grantee other than by will or by the laws of
descent and distribution. During the lifetime of the Grantee, an ISO shall be
exercisable only by the Grantee or, in the event of the Grantee’s legal
disability, by the Grantee’s guardian or legal representative. Except as
provided in an Employee’s or Consultant’s Award Agreement, such limits on
assignment, transfer and exercise shall also apply to NQSOs and SARs.

A Non-Employee Director may transfer an NQSO or SAR for no consideration to
(1) the Non-Employee Director’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, or any person sharing the
Non-Employee Director’s household (other than a tenant or employee) (“Permitted
Transferees”), (2) a trust in which one or more Permitted Transferees in the
aggregate have more than 50% of the beneficial interest, (3) a foundation in
which one or more Permitted Transferees (or the Non-Employee Director) in the
aggregate control the management of assets, and (4) any other entity in which
one or more Permitted Transferees (or the Non-Employee Director) in the
aggregate own more than 50% of the voting interests. Except as provided in the
preceding sentence, or by will or the laws of descent and distribution, an NQSO
or SAR granted to a Non-Employee Director shall not be assignable or
transferable by the Non-Employee Director, and during the lifetime of the
Non-Employee Director, the NQSO shall be exercisable only by the Non-Employee
Director or by his guardian or legal representative. Any NQSO or SAR transferred
by a Non-Employee Director shall not be assignable or transferable by the
transferee.

If the Grantee so requests at the time of exercise of an Option or an SAR, or at
the time of grant of Restricted Stock or vesting of an RSU, the certificate(s)
shall be registered in the name of the Grantee and the Grantee’s spouse jointly,
with right of survivorship.

(d) Deferrals. The Committee may permit or require Grantees to defer receipt of
any Common Stock issuable upon the lapse of the restriction period applicable to
Restricted Stock or RSUs, subject to such rules and procedures as it may
establish, which may include provisions for the payment or crediting of
interest, or dividend equivalents, including converting such credits into
deferred Common Stock equivalents. In no event, however, shall such deferrals be
permitted unless the Grantee’s Award Agreement specifically permits deferrals
under this Section.

(e) Listing and Registration of Shares. Each Award shall be subject to the
requirement that, if at any time the Committee shall determine, in its
discretion, that the listing, registration, or qualification of the shares of
Common Stock covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental

 

15



--------------------------------------------------------------------------------

regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase of shares of Common Stock
thereunder, or that action by the Company, its shareholders, or the Grantee
should be taken in order to obtain an exemption from any such requirement or to
continue any such listing, registration, or qualification, no such Award may be
exercised, in whole or in part, and no Restricted Stock, RSU or Stock Grant may
be awarded, unless and until such listing, registration, qualification, consent,
approval, or action shall have been effected, obtained, or taken under
conditions acceptable to the Committee. Without limiting the generality of the
foregoing, each Grantee or his or her legal representative or beneficiary may
also be required to give satisfactory assurance that such person is an eligible
purchaser under applicable securities laws, and that the shares purchased or
granted pursuant to the Award shall be for investment purposes and not with a
view to distribution; certificates representing such shares may be legended
accordingly.

(f) Withholding and Use of Shares to Satisfy Tax Obligations. The obligation of
the Company to deliver shares of Common Stock or cash upon the exercise of any
Award, upon the vesting of Restricted Stock or RSU, or upon the making of a
Stock Grant shall be subject to applicable federal, state and local tax
withholding requirements. If the exercise of any Award, the vesting of
Restricted Stock or RSU, or making of a Stock Grant is subject to the
withholding requirements of applicable federal, state or local tax law, the
Administrator, in its (or his) discretion, may permit or require the Grantee to
satisfy the federal, state and/or local withholding tax, in whole or in part, by
electing to have the Company withhold shares of Common Stock (or by returning
previously acquired shares of Common Stock to the Company); provided, however,
that the Company may limit the number of shares withheld to satisfy the tax
withholding requirements with respect to any Award to the extent necessary to
avoid adverse accounting consequences. Shares of Common Stock shall be valued,
for purposes of this subsection, at their Fair Market Value (determined as of
the date(s) such shares are withheld to satisfy the applicable withholding
requirements). The Committee shall adopt such withholding rules as it deems
necessary to carry out the provisions of this subsection.

(g) Acquisitions. Notwithstanding any other provision of this Plan, Awards may
be granted hereunder in substitution for awards held by employees, consultants
or directors of other entities who are about to, or have, become Employees,
Consultants or Non-Employee Directors as a result of a merger, consolidation,
acquisition of assets or similar transaction by the Company or Related
Corporation. The terms of the substitute Awards so granted may vary from the
terms set forth in this Plan to such extent the Committee may deem appropriate
to conform, in whole or in part, to the provisions of the awards in substitution
for which they are granted; provided, however, that no substitute Award shall be
granted which will subject the Award to section 409A of the Code (if it
previously was not subject to such Code section).

(h) Application of Funds. Any cash received in payment for shares pursuant to an
Award shall be added to the general funds of the Company. Any Common Stock
received in payment for shares shall become treasury stock.

(i) No Obligation to Exercise Award. The granting of an Award shall impose no
obligation upon a Grantee to exercise such Award.

 

16



--------------------------------------------------------------------------------

(j) Governing Law. The Plan shall be governed by the applicable Code provisions
to the maximum extent possible. Otherwise, the laws of the Commonwealth of
Pennsylvania (without reference to principles of conflicts of laws) shall govern
the operation of, and the rights of Grantees under, the Plan, and Awards granted
thereunder.

(k) Unfunded Plan. The Plan, insofar as it provides for Awards, shall be
unfunded, and the Company shall not be required to segregate any assets that may
at any time be represented by Awards under the Plan. Any liability of the
Company to any person with respect to any Award under this Plan shall be based
solely upon any contractual obligations that may be created pursuant to the
Plan. No such obligation of the Company shall be deemed to be secured by any
pledge of, or other encumbrance on, any property of the Company.

(l) Recoupment Policy. Notwithstanding any provision of this Plan to the
contrary, a Grantee’s right to receive or retain an Award, to retain any amount
received pursuant to an Award (in cash or Common Stock) and, in the case of
Common Stock received pursuant to an Award, to retain any profit or gain the
Grantee realized in connection with such an Award, shall be subject to any
recoupment or “clawback” policy adopted by the Company.

 

17